Citation Nr: 1643362	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability. 

2.  Entitlement to service connection for a back disability. 

3.  Whether new and material evidence has been submitted to reopen a claim of service connection claim for bilateral hearing loss, to include whether service connection is warranted.  

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus, to include whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The reopened claim of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2008 decision denied the Veteran's service connection claims for a back condition, bilateral hearing loss and tinnitus.  The Veteran did not perfect an appeal of that decision or submit new and material evidence within one year of being notified; the decision became final.

2. Evidence received since the November 2008 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a back condition, bilateral hearing loss, and tinnitus. 

3. The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to service.

4. Affording the Veteran the benefit of the doubt, he is diagnosed with tinnitus that is etiologically related to his period of active service.

CONCLUSIONS OF LAW

1. The November 2008 decision, which denied the Veteran's claims of entitlement to service connection for a back condition, bilateral hearing loss, and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160 (d) (2015).

2. New and material evidence has been received to reopen the claims of entitlement to service connection for a back condition, bilateral hearing loss, and tinnitus.  38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111, (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2015).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a November 2008 rating decision, the Board denied the Veteran's service connection claims for a back condition, bilateral hearing loss, and tinnitus.  The RO denied the Veteran's back condition claim on the basis that there was no evidence of a current back disability that began in service or is otherwise related to service.  The Veteran's bilateral hearing loss and tinnitus service connections claims were denied because there was no evidence that the Veteran's conditions were attributable to his active duty military service.  Service treatment records were noted to be silent for any complaints of treatment of hearing loss or tinnitus.  Evidence considered at the time of the rating decision include the Veteran's lay statements and service treatment records.  

Since the November 2008 rating decision, additional private treatment records have been received.  The Veteran submitted a March 2010 private opinion from Dr. M.M., who indicated that the Veteran has been treated for variously diagnosed back disabilities which "are consistent with and most likely due to his years of miliary experience."  The record also contains a January 2011 private opinion by Dr. C.B.  Dr. C.B. concluded that based on the Veteran's service as a bridge specialist, which required him to load and unload heavy bridge parts, and experience airborne training, which involved jumping and landing on his feet and back, it is "more likely" that the Veteran's service caused his continuing back condition.  

Recently submitted evidence in connection with the claims for hearing loss and tinnitus include a February 2009 private medical opinion from Dr. C.G., who opined that the Veteran's hearing loss and tinnitus "are more likely than not caused by noise exposure related to his military service."    

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate each of the claims.  The private medical opinions from Dr. M.M and Dr. C.B. indicate that the Veteran has a diagnosed back disability that is related to service.  D. C.G.'s opinion indicates that the Veteran's hearing loss and tinnitus is related to service.  Thus, the Veteran's claim will be reopened.

As will be discussed below, further development is required on the reopened claim of service connection for a back disability.  

III. Service Connection 

Having reopened the Veteran's claims of service connection for hearing loss and tinnitus, the Board must now determine whether the reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus may be decided on the merits, de novo.  The Board finds that the Veteran will not be prejudiced by the Board action in reconsidering the matter of service connection for hearing loss as the RO essentially reopened and reconsidered the claim on the merits in the October 2012 statement of the case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Given the favorable outcome on the claim of service connection for tinnitus, there is no prejudice.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), (including sensorineural hearing loss and tinnitus) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he attributes to in-service noise exposure.

The Veteran's service treatment records do not show that he had any complaints of or treatment for hearing loss or tinnitus during service.  The Veteran's March 1968 enlistment examination reveals no abnormalities of the ears; his hearing was within normal limits.  A clinical evaluation of the ears during the Veteran's April 1973 separation examination also was normal and audiometric testing showed normal hearing.  On an accompanying Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" ear trouble or hearing loss.

The Veteran submitted a February 2009 private medical opinion by Dr. C.G., who opined that based on the Veteran's service record, physical examination and audiological testing, that the Veteran's hearing loss and tinnitus are more likely than not caused by noise exposure related to his military service

The Veteran was afforded a VA examination in November 2010, where he reported in-service noise exposure due to demolition explosives and small arms fire.  The Veteran denied high level occupational or recreational noise exposure after service.  With regard to tinnitus, the Veteran complained of constant tinnitus.  He was unable to provide a specific onset date, but stated that his tinnitus began "a long time ago."  Audiometric testing was conducted and the Veteran was diagnosed with sensorineural hearing loss, bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus is less likely as not caused by or a result of noise trauma in service.  The examiner reasoned that the Veteran's in-service audiograms indicate normal hearing bilaterally.  Furthermore, the examiner referred to the Institute of Medicine (IOM), which concluded that based on current knowledge of cochlear physiology; there is no sufficient scientific basis for the existence of delayed onset hearing loss.  The IOM did not rule out that delay onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on the current knowledge of acoustic trauma and instantaneous or rapid development of noise induced hearing loss, there is no reasonable basis for delayed onset hearing loss.  The examiner also noted that there was no evidence of tinnitus in service medical evidence and the Veteran did not know when his tinnitus began.  

VA treatment records from November 2010 to February 2015 show further complaints of hearing loss and tinnitus.  October 2012 VA medical records show that the Veteran was fitted for hearing aids.  

In an October 2016 written brief presentation, the Veteran's representative argued that his current bilateral hearing loss and tinnitus had their onset in service.  

After reviewing the medical evidence, the Board finds that service connection for bilateral hearing loss is not warranted on a direct basis.  There is competent, credible evidence that the Veteran currently has bilateral hearing loss.  The VA examination report shows a diagnosis of bilateral hearing loss in accordance with 38 C.F.R. §3.385.  There is also evidence that the Veteran suffered acoustic trauma in service.  The Veteran contends that he was exposed to loud noise through demolition explosives and small arms.  The Veteran's military occupational specialty (bridge specialist) is consistent with his report of noise exposure and there is no reason to doubt his credibility.  Therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154 (a). 

Although conceding that the Veteran had in-service noise exposure, the Board finds the preponderance of the competent evidence is against linking the current hearing loss to service.  The November 2010 VA examiner opined that Veteran's hearing loss is less likely as not caused by or a result of noise trauma in service.  The examiner reasoned that the Veteran's in-service audiograms were normal but also referred to the Institute of Medicine (IOM), which concluded that based on current knowledge of cochlear physiology; there is no sufficient scientific basis for the existence of delayed onset hearing loss.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reference to the IOM indicates the opinion was not based solely on normal hearing at separation.  Cf. Hensley, 5 Vet. App. at 155.  Furthermore, the examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner considered the Veteran's history of noise exposure in service and provided an adequate rationale for the opinion.  

The Board has considered the February 2009 opinion from Dr. C.G.  However, the private physician provided no rationale to support his opinion.  He merely just cited the evidence he reviewed in providing his opinion.  When assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because the private physician failed to provide a basis for his conclusion, the Board finds that this opinion lack probative value, and therefore, gives greater weight to the VA examiner's opinion.

The Board is sympathetic to the Veteran's assertions that his hearing loss should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303 (b), as there is no evidence showing that the Veteran's hearing loss manifested in service or a continuity of symptoms after service.

In light of the above discussion, the Board finds that the service connection claim for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b).

With regard to the Veteran's tinnitus, the Board finds that service connection is warranted.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.

The Veteran has given inconsistent statements as to the onset of his tinnitus.  At the VA examination, the Veteran stated that he did not know when his tinnitus began, but "that it started a long time ago."  More recently, the Veteran's representative argued that the Veteran's tinnitus began in service.  The Board finds no reason to question the Veteran's credibility.  The Board acknowledges the opinion provided by the VA examiner; however, after weighing the probative evidence of record including the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107.


ORDER

New and material evidence having been received; the claim for service connection for a back condition is reopened.  To that extent, alone, the appeal is allowed. 

New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened. 

Entitlement to service connection for bilateral hearing loss is denied. 

New and material evidence having been received; the claim for service connection for tinnitus is reopened

Service connection for tinnitus is granted.

REMAND

The Veteran contends that his current back condition is due to his job duties as a bridge specialist, which required loading and unloading heavy bridge parts.  The Veteran also claims that he injured his back in a "bad jump" while completing airborne training school.  The Veteran's service treatment records do not show any complaints or treatment for a back condition.  The record includes two private medical opinions (from Drs. M.M. and C.B.) who link the Veteran's back disabilities to service.  However, the Veteran has been diagnosed with multiple cervical and lumbar conditions and the private providers did not specify which back conditions are related to the Veteran's service.  Further, the private opinions do not include any comment on the lack of complaints or treatment during service.  Thus, an examination addressing the etiology of the Veteran's claimed back condition should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the claims file is being returned, it should be updated to include any VA treatment records complied since February 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed back condition since February 2015.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of his claimed back condition.  The record must be made available to the examiner for review.  All indicated tests and studies are to be performed.  

Based on the examination and review of the record, the examiner should specifically identify all back pathology and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability had its onset in service or is etiologically related to service.  The examiner should address the Veteran's assertions of an in-service back injury.

3. Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case addressing all the evidence of record.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


